DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (US 2018/0019889 A1)(hereinafter Burns).
Re claim 1, Burns discloses an electronic device, comprising: a display (see figs. 11-12 for a client device including a display); one or more processors (see fig. 8A for the client device including CPU(s) 802); and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for (see figs. 8A-8B ¶s 180-181 for memory 806 stores programs, modules to be executed by the CPU(s) 802): displaying a first user interface including: a representation of video data from a source of video data (see ¶s 269-270 for displaying a first user interface including: a representation of video data from a source of video data (i.e. displaying representation of video data from a camera in area 1207 as shown in fig. 12)); and a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (see ¶s 258, 261 for a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (i.e. displaying a first affordance for selecting at least a source camera from a plurality of source cameras, e.g. “Outside” camera, “Front door” camera, and “Dining room” camera as shown in fig. 11A)); while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (see ¶s 258-261 for while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (i.e. user interface 1104 includes multiple user interface objects (e.g., buttons, icons, etc.) that display information associated with a smart home environment 100 associated with the user and/or serve as affordances with which a user may interact to access functionalities associated with the smart home application.  as shown in fig. 11). Also, see figs. 12, 14 paragraphs 265, 269-270, 331-332); in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (see ¶s 269-270 in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (i.e. while displaying the interface shown in Fig. 11A, receiving a selection of “Outside” camera object, displaying a second affordance shown in Fig. 12 representing the “Outside” camera of the plurality of cameras. Also, see fig. 14 paragraphs 331-332); detecting a selection of the second affordance representing the first controllable external device (see ¶ 270 for detecting a selection of the second affordance representing the first controllable external device (i.e. receiving a selection of the second affordance, e.g. selecting and moving a handle of an elevator bar in the second affordance to adjust zoom magnification of the video feed, or selecting camera on/off etc. as shown in fig. 12). Also, see fig. 14 paragraphs 331-332); and in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (see ¶ 270 for in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (i.e. in response to the selection, adjusting the camera feed or turning the camera on/off, etc.) as shown in fig. 12. Also, see fig. 14 paragraphs 331-332)
Re claim 2, Burns as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the representation of video data includes a live video feed from the source of video data (see ¶s 261-262 for the representation of video data includes a live video feed from the source of video data (i.e. a view 1120 of the video feed from the “Outside” 1118-A camera is displayed in camera object 1116-A, a view 1122 of the video feed from the “Front door” 1118-B camera is displayed in camera object 1116-B, and a view 1124 of the video feed from the “Dining room” 1118-C camera is displayed in camera object 1116-C. In some implementations, the view of a video feed is displayed in a camera object 1116 as a real-time (or near real-time), live video stream from the corresponding camera or as periodically refreshed (e.g., at a rate less than typical frame rates for video) still images as shown in fig. 11))
Re claim 3, Burns as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the representation of video data includes a notification corresponding to an event associated with the source of video data (see ¶ 113 for the representation of video data includes a notification corresponding to an event associated with the source of video data (i.e. when motion is detected by the preliminary motion detection, the camera 118 transmits information to the hub device server system 508 or video server system 552 informing the server system of the preliminary detected motion, the hub device server system 508 or video server system 552, in accordance with the information of the detected motion, may activate sending of a motion detection notification to a client device 504, log the preliminary detected motion as an alert event, and/or perform additional analysis of the captured video to confirm and/or classify the preliminary detected motion as shown in fig. 5))
Re claim 4, Burns as discussed in claim 3 above discloses all the claim limitations with additional claimed feature wherein displaying the second user interface further includes: displaying recorded video from the source of video data, wherein the recorded video corresponds to the event associated with the source of video data (see ¶ 262 for displaying the second user interface further includes: displaying recorded video from the source of video data, wherein the recorded video corresponds to the event associated with the source of video data (i.e. video feed 1154 is displayed at a resolution different from the original resolution and/or frame rate in which the video was captured, video feed 1154 is stored video corresponding to a particular motion event, and is denoted as such in the user interface 1149 (e.g., with a “previous recording” label) as described in fig. 11 paragraph 266). Also, see fig. 12 paragraphs 269-273)
Re claim 5, Burns as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the at least one controllable external device is associated with the source of video data based on at least one of physical proximity to the source of video data, a designated association with the source of video data, or common functionality with the source of video data (see ¶ 273 for the at least one controllable external device is associated with the source of video data based on at least one of physical proximity to the source of video data, a designated association with the source of video data, or common functionality with the source of video data (i.e. when an alert event is detected, one or more cameras 118 proximate to the detected event or proximate to the smart devices 204 that detected the event are instructed to capture video, so as to capture a visual state of one or more areas proximate in location to, and contemporaneous (or otherwise proximate in time) with, the detected alert event, the alert event is associated with the captured video as shown in figs. 2, 12))
Re claim 6, Burns as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein displaying the second user interface further includes ceasing to display the representation of video data (see ¶ 392 for displaying the second user interface further includes ceasing to display the representation of video data (i.e. ceasing to display the video feed from the particular camera as described in fig. 14 paragraph 386))
Re claim 7, Burns discloses a non-transitory computer-readable storage medium (see figs. 8A-8B ¶s 180-181 for memory 806 stores programs, modules to be executed by the CPU(s) 802) storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: displaying a first user interface including: a representation of video data from a source of video data (see ¶s 269-270 for displaying a first user interface including: a representation of video data from a source of video data (i.e. displaying representation of video data from a camera in area 1207 as shown in fig. 12)); and a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (see ¶s 258, 261 for a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (i.e. displaying a first affordance for selecting at least a source camera from a plurality of source cameras, e.g. “Outside” camera, “Front door” camera, and “Dining room” camera as shown in fig. 11A)); while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (see ¶s 258-261 for while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (i.e. user interface 1104 includes multiple user interface objects (e.g., buttons, icons, etc.) that display information associated with a smart home environment 100 associated with the user and/or serve as affordances with which a user may interact to access functionalities associated with the smart home application.  as shown in fig. 11). Also, see figs. 12, 14 paragraphs 265, 269-270, 331-332); in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (see ¶s 269-270 in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (i.e. while displaying the interface shown in Fig. 11A, receiving a selection of “Outside” camera object, displaying a second affordance shown in Fig. 12 representing the “Outside” camera of the plurality of cameras. Also, see fig. 14 paragraphs 331-332); detecting a selection of the second affordance representing the first controllable external device (see ¶ 270 for detecting a selection of the second affordance representing the first controllable external device (i.e. receiving a selection of the second affordance, e.g. selecting and moving a handle of an elevator bar in the second affordance to adjust zoom magnification of the video feed, or selecting camera on/off etc. as shown in fig. 12). Also, see fig. 14 paragraphs 331-332); and in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (see ¶ 270 for in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (i.e. in response to the selection, adjusting the camera feed or turning the camera on/off, etc.) as shown in fig. 12. Also, see fig. 14 paragraphs 331-332)
Re claim 8, Burns as discussed in claim 2 above discloses all the claimed limitations of claim 8.
Re claim 9, Burns as discussed in claim 3 above discloses all the claimed limitations of claim 9.
Re claim 10, Burns as discussed in claim 4 above discloses all the claimed limitations of claim 10.
Re claim 11, Burns as discussed in claim 5 above discloses all the claimed limitations of claim 11.
Re claim 12, Burns as discussed in claim 6 above discloses all the claimed limitations of claim 12.
Re claim 13, Burns discloses a method comprising: at an electronic device with a display (see figs. 11-12 for a client device including a display): displaying a first user interface including: a representation of video data from a source of video data (see ¶s 269-270 for displaying a first user interface including: a representation of video data from a source of video data (i.e. displaying representation of video data from a camera in area 1207 as shown in fig. 12)); and a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (see ¶s 258, 261 for a first affordance for accessing controls for at least one controllable external device that is associated with the source of video data (i.e. displaying a first affordance for selecting at least a source camera from a plurality of source cameras, e.g. “Outside” camera, “Front door” camera, and “Dining room” camera as shown in fig. 11A)); while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (see ¶s 258-261 for while displaying the first user interface, detecting a first user input corresponding to selection of the first affordance (i.e. user interface 1104 includes multiple user interface objects (e.g., buttons, icons, etc.) that display information associated with a smart home environment 100 associated with the user and/or serve as affordances with which a user may interact to access functionalities associated with the smart home application.  as shown in fig. 11). Also, see figs. 12, 14 paragraphs 265, 269-270, 331-332); in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (see ¶s 269-270 in response to detecting the first user input, displaying a second user interface, wherein displaying the second user interface includes: displaying at least a second affordance representing a first controllable external device of the at least one controllable external device that is associated with the source of video data (i.e. while displaying the interface shown in Fig. 11A, receiving a selection of “Outside” camera object, displaying a second affordance shown in Fig. 12 representing the “Outside” camera of the plurality of cameras. Also, see fig. 14 paragraphs 331-332); detecting a selection of the second affordance representing the first controllable external device (see ¶ 270 for detecting a selection of the second affordance representing the first controllable external device (i.e. receiving a selection of the second affordance, e.g. selecting and moving a handle of an elevator bar in the second affordance to adjust zoom magnification of the video feed, or selecting camera on/off etc. as shown in fig. 12). Also, see fig. 14 paragraphs 331-332); and in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (see ¶ 270 for in response to detecting the selection of the second affordance representing the first controllable external device, initiating a process for controlling the first controllable external device (i.e. in response to the selection, adjusting the camera feed or turning the camera on/off, etc.) as shown in fig. 12. Also, see fig. 14 paragraphs 331-332)
Re claim 14, Burns as discussed in claim 2 above discloses all the claimed limitations of claim 14.
Re claim 15, Burns as discussed in claim 3 above discloses all the claimed limitations of claim 15.
Re claim 16, Burns as discussed in claim 4 above discloses all the claimed limitations of claim 16.
Re claim 17, Burns as discussed in claim 5 above discloses all the claimed limitations of claim 17.
Re claim 18, Burns as discussed in claim 6 above discloses all the claimed limitations of claim 18.
Re claim 19, Burns as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the displaying a first user interface further comprises simultaneously displaying the representation of video data and the first affordance (see ¶ 269-270 for the displaying a first user interface further comprises simultaneously displaying the representation of video data and the first affordance (i.e. displaying representation of video data from a camera in area 1207 as shown in fig. 12). Also, see paragraphs 258-261)
Re claim 20, Burns as discussed in claim 19 above discloses all the claimed limitations of claim 20.
Re claim 21, Burns as discussed in claim 19 above discloses all the claimed limitations of claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/21/2022
/JOSE M. MESA/
Examiner
Art Unit 2484


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484